OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 17 May 2021 has been entered. Claims 1-5, 7-9, 11-13, 15-17, and 19-23 remain pending; claims 3-5, 7, 11-13, and 20-23 have been previously withdrawn from consideration; and claims 1, 2, 8, 9, 15-17, and 19 are under consideration and have been examined on the merits. 
The amendments to the claims have overcome the objection to claim 1 previously set forth in the Non-Final Office Action filed 23 April 2021 (hereinafter “Non-Final Office Action”). As such, the objection has been withdrawn. The Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have overcome every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The aforesaid 112(b) rejection(s) have been withdrawn. 
The amendments to the claims have also overcome the following rejections under 35 U.S.C. 103 previously set forth: (i) claims 1, 2, and 15-17 over Kohl in view of DeGregorio and Boehm; (ii) claim 8 over Kohl in view of DeGregorio and Boehm as applied to claim 1, further in view of Paris; (iii) claim 19 over Kohl in view of DeGregorio and Boehm as applied to claim 1, further in view of Sabounjian; (iv) claims 1, 2, 9, and 
The terminal disclaimer filed on 17 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/869,371 has been reviewed and is accepted. The terminal disclaimer has been recorded. As such, the double patenting rejection previously set forth in the Non-Final Office Action has been withdrawn. 
It is noted that the remaining rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office Action are maintained herein; and further, that new grounds of rejection are also set forth herein, necessitated by the amendments to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the phrase “appointed to traverse for receiving and temporarily housing said exercise blocks within said cavity” (emphasis added) is objected to, as the term appointed is interpreted as “fixed or set”, however, that which is fixed or set is loosely defined by the claim. The Examiner strongly suggests amending the phrase to recite “dimensioned” rather than “appointed”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, 2, 8, 9, 15-17, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein said opening formed as a stretchable slit does not include any zippers, flaps, hook-and-loop, drawstring, and/or buttons” does not find full written description support in the specification. MPEP 2173.05(i) sets forth that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. In the instant case, the specification does not positively recite the closure species ‘buttons’ recited in the negative limitation. For examination on the merits, the Examiner is interpreting the limitation as written. In order to overcome the issue, the Examiner suggests striking ‘buttons’ from the list of closures which are excluded. Specifically, the Examiner suggests amending the claim to remove the limitation “wherein said opening formed as a stretchable slit does not include any zippers, flaps, hook-and-loop, drawstring, and/or buttons”, as the use of “consists of” in phrase (c) “said opening being formed as a stretchable slit that consists of” limits said opening to only the parts recited in the claim. However, in the alternative, it is noted that the other closures recited: zippers, flaps, hook-and-loop, and drawstring, find support in 
Claims 2, 8, 9, 15-17, and 19 are rejected for depending upon claim 1. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, the limitation “wherein said opening includes a covering flap”, fails to include all the limitations of claim 1 (upon which it is dependent), of which recites “wherein said opening formed as a stretchable slit does not include any…flaps”. In other words, claim 8 is reciting a feature of the opening which is excluded from claim 1. For examination on the merits, the Examiner is interpreting the limitation as written.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Habimana (US 2009/0064412; “Habimana”) in view of Cho (US 4,649,582; “Cho”), Roach (US 2011/0265265; “Roach”), and DeGregorio (US 2012/0260421; “DeGregorio”) (all references previously cited). 
The Polymer Properties Database (see citation below; copy previously provided; hereinafter “Polymer Properties Database”) is relied upon as an evidentiary reference for the basis of the rejection; (Free Polymer Information. “Polymer Properties Database.” Polyester Fibers, Crow, polymerdatabase.com/Fibers/Polyester.html#:~:text=The%20majority%20of%20todays%20polyester,as%20strong%20as%20nylon%20fibers.) 
Regarding claims 1 and 15-17, Habimana discloses a removable baby diaper-changing pad cover (hereinafter “cover”) [Abstract; Figures 2, 5; 0006, 0009, 0011, 


    PNG
    media_image1.png
    439
    669
    media_image1.png
    Greyscale

Figure 1. Baby diaper-changing pad cover of Habimana as depicted by Figure 2 therein.

As shown above [also supported by 0021], the cover inherently exhibits a first wall, a second wall, two side walls, and two end walls, where the first wall and second wall each have a larger surface area than each of said two side walls and said two end walls; the aforesaid walls define a rectangular prism. The cover as defined by the aforesaid walls defines an interior cavity, and further includes a slit opening (shown above as 220) through which the changing pad is inserted/removed, said slit opening located on said first wall, formed as an elongated, narrow opening. The slit opening is defined by an overlap in the fabric [0021], as is shown above by the solid line marked 220 and the adjacent dotted line. The slit opening extends between, abuts, and terminates at the two side walls of the cover. 
Habimana discloses that the cover is formed from a flexible material including, inter alia, polyester, or other suitable material in order to cover the changing-pad [0021], 
Habimana does not explicitly recite that the removable cover may be utilized for covering exercise blocks. However, it is noted that the claim limitation of “for exercise blocks” is an intended use, where it is noted that MPEP 2111.02(I) and (II) set forth that if the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, where the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, then the preamble is not considered a limitation and is of no significance to claim construction. Further, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
Given that the cover of Habimana, set forth above, is a rectangular prism including all of the aforesaid walls which define an interior cavity that houses the block-shaped changing-pad, is formed from an elastic material, and includes a slit opening through which said block-shaped pad can be inserted/removed and substantially enclosed, it is the Examiner’s position that the cover of Habimana is capable of 
Habimana discloses the slit opening formed as an overlap, and is therefore silent regarding the slit opening formed as parallel, non-overlapping slit walls. Habimana is also silent regarding the exterior surfaces of the first wall and second wall including anti-slip surfaces in the form of a plurality of up-raised dot structures composed of a friction inducing material; is silent regarding the friction inducing material species; is silent regarding the cover including antimicrobial/antibacterial properties; and is silent regarding the cover including an absorptive layer for sweat.
Cho discloses an adjustable sweat-absorbing pillow which includes a removable pillow cover, a sweat cover, and a pillow pad. The sweat cover lays between the pillow pad and the outermost pillow cover to absorb heat and sweat [Abstract; Figures 1.2, 1.4; col 1, 5-11]. The pillow pad is a hollow-core material [col 2, 32-34]. Cho teaches that the pillow cover exhibits a slit opening defined by parallel, non-overlapping slit walls located on the first wall of the cover [Figure 1.2], shown below in Figure 2. 


    PNG
    media_image2.png
    255
    301
    media_image2.png
    Greyscale

Figure 2. Pillow cover of Cho (Figure 1.2 therein) illustrating slit opening

As such, Cho reasonably teaches that the slit opening defined by parallel, non-overlapping slit walls was recognized in the pillow/pad cover art as a functional (suitable) opening means for removable covers (see MPEP 2144.06(II) & 2144.07). Furthermore, Cho reasonably teaches that it is known in the art to include sweat-absorbent material layers in said removable covers for the purpose of absorbing sweat (i.e., promote hygiene). 
Roach discloses a baby changing mat [Abstract] comprising a support surface that is a form fitting cover that surrounds a stiffening element (e.g., a changing pad) [0009]. The support surface is a removable fabric cover [0041] that comprises gripping elements [0042, 0067] that utilize friction to prevent the changing mat from slipping, sliding, or otherwise moving. The gripping elements are, inter alia, a rubberized surface [0042, 0066], wherein the bottom of the cover or the entirety thereof can be rubber or rubberized materials [0039-0042, 0066]. Further, the cover can comprise anti-bacterial elements used to reduce or eliminate the presence of germs [0040]. As such, Roach 
DeGregorio teaches a removable yoga block cover [Abstract; Figures 7 and 8; 0005, 0027], where a yoga block is an exercise block. The yoga block cover intrinsically exhibits first and second walls, two side walls, and two end walls, the first and second walls having larger surface areas than said two side walls or two end walls [Figures 7 and 8; 0027]. DeGregorio teaches that the yoga block cover is formed from materials including, inter alia, terry cloth, cotton blends, synthetic and natural fabrics, and moisture wicking material [0020]. Further, DeGregorio teaches that both the top and bottom of the yoga block cover can include a material which helps prevent slipping and keeps the user or surrounding area drier than normal [0020, 0021], where said material may be a non-slip material in the form of a rubber gel applied thereto to create a textured surface in the form of protrusions, contours, channels, and/or depressions [0021]. DeGregorio also teaches that the yoga block cover may include an interior lining having antibacterial properties [0022]. DeGregorio teaches that a layer of the cover may be made from an absorbent fabric material to help absorb sweat and/or to prevent the cover from becoming slippery [0020]. 
Habimana and Cho are both directed toward removable pad/pillow covers comprising slit openings through which the pad/pillow traverses. Habimana and Roach are both directed toward removable changing pad covers. Habimana and DeGregorio are both directed toward removable, form-fitting covers for block-shaped pads. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Habimana by forming the slit opening having parallel, non-overlapping slit walls, as taught by Cho, rather than the overlap, as the parallel, non-overlapping slit walls would have been recognized as a suitable equivalent opening to the overlapping slit walls in the pad/pillow removable cover art, where the substitution of the aforesaid equivalents requires no express suggestion (see MPEP 2144.06(II)). Given that the slit opening would have been formed as parallel, non-overlapping slit walls, formed from (elastic) polyester fabric, it is clear that the cover would still have been capable of receiving a pad through said opening, thereby retaining the function of said opening, where it is noted that the omission of an element (in this case the overlapping slit walls disclosed by Habimana) and retention of its function (the capability to expand/engulf/contract around an object) is an indicium of nonobviousness (see MPEP 2144.04(II)(B)). 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a rubber, anti-slip surface in the form of a plurality of protrusions on both of the exterior surfaces of the first wall and second wall (those which have the larger surface areas relative to each of the two side walls and two end walls) of the cover of Habimana, as Roach teaches that it was recognized to form the exterior surfaces of removable covers for baby changing pads from rubberized surfaces in order to increase the anti-slip property on surfaces and for the user in contact therewith, and where DeGregorio teaches that it was recognized to 
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a layer of absorptive fabric, as taught by Cho and/or DeGregorio, in any of the first and second walls, two side walls, and two end walls of the cover of Habimana, in order to increase the ability of the cover to absorb sweat, thereby promoting hygiene. 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an antibacterial interior lining, as taught by DeGregorio and recognized by Roach, on any of the first and second walls, two side walls, and two end walls of the cover in order to provide the cover with increased antibacterial protection.
The cover of modified Habimana would have comprised all of the features set forth above, where the slit opening formed from overlapping slit walls would have instead been formed from parallel, non-overlapping slit walls (claim 1); where the first wall and second wall, of which each have a larger surface area than each of the two side walls and two end walls, would have included on the exterior surface thereof an anti-slip surface including plurality of rubber protrusions where said protrusions read on the claimed up-raised dot structures, given that the dot structures are not defined in (claims 1 and 15); where any of the first wall, second wall, two side walls, or two end walls would have included an antibacterial interior lining (claim 16); and where any of the first wall, second wall, two side walls, or two end walls would have included an absorptive fabric layer for absorbing sweat (claim 17). As such, the limitations of claims 1 and 15-17 have been met. 
Regarding claim 2, as set forth above, the cover of modified Habimana is formed as a rectangular prism. Furthermore, as set forth above, the cover also includes the changing pad to be inserted into the cover, where said changing pad is in the shape of a rectangular prism. Given that the yoga block recited in claim 2 is not defined in terms of material composition or dimensions, and is presumably in the form of a rectangular prism, the changing pad of modified Habimana is interpreted as reading on the claimed yoga block. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Reen (US 6,067,677; “Reen”) and/or Cushing (US 6,804,844; “Cushing”) (both references previously cited).
Regarding claim 8
Modified Habimana is silent regarding the slit opening further including a covering flap. 
Reen discloses a removable, form-fitting sheet designed to cover a crib mattress for a child, said crib mattress in the shape of a rectangular prism [Abstract; Figures 1-4]. The sheet is formed from textile materials, including but not limited to cotton, nylon, cotton blend, and flannel [col 4, 12-14]. The sheet includes an opening including two closure means: an elastic band which encircles the opening and contracts to enclose the mattress, thereby defining a slit, and a covering flap including hook and loop fasteners which covers the remaining exposed portion of the mattress [Figures 1-4], where Reen teaches that the use of both the flap with hook and loop fasteners and the elastic band opening act synergistically to prevent the child from unraveling the sheet from the mattress [col 2, 22-38]. As such, Reen reasonably teaches that a covering flap which utilizes hook-and-loop fasteners may be combined with another elastic-type opening to cover the remaining exposed portion of the object within the cover, in order to more firmly secure the cover to the object. 
In addition to, or in the alternative of the disclosure of Reen set forth above, Cushing discloses a crib sheet that form-fits on a mattress [Abstract; Figures 1, 1a, 2], where said crib sheet is designed to prevent unraveling of the sheet [col 1, 29-31]. The crib sheet is in the form of a rectangular prism and includes an opening located on one of the side wall portions [col 1, 29-43; Figure 1a]. The opening includes a fastener which may be snap-tape strips, hook-and-loop (Velcro), buttons, and/or zippers, and further includes overlapping flaps which function to partially or fully conceal the aforesaid opening fastener [col 2, 41-56]. As such, Cushing reasonably teaches that it is known in 
Habimana and Reen and/or Cushing are directed toward removable covers for changing pads/mattresses for children. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the parallel, non-overlapping slit wall opening of the cover of modified Habimana, set forth above, to have included a covering flap, as taught by Reen and/or Cushing, in order to provide a more firm securement of the removable cover to the changing pad (synergistic effect by using two closure means rather than one) and/or in order to conceal the opening (i.e., aesthetically pleasing). 
The cover of modified Habimana would have comprised all of the features set forth above and would have further comprised a covering flap covering the parallel, non-overlapping slit wall opening, thereby meeting the limitation of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Stangler (US 2005/0159279; “Stangler”) (previously cited).
Regarding claim 9, modified Habimana discloses the removable cover set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, the cover is formed from an elastic polyester fabric material, but may also be formed from other suitable materials capable of covering the changing pad. 
Modified Habimana is silent regarding the elastic material being a polyether-polyurea copolymer. 
Stangler discloses a cushion, pad, or support for stretching and exercising on the floor (hereinafter “the support”) [Abstract; Figures 1-12; 0001, 0002, 0005]. The support includes a removable cover [Abstract]. The support also includes a foam head pillow attached thereto, of which also includes a removable cover that is stretched over the foam head pillow to fit tightly thereon [0017], i.e., a form-fitting removable cover. Stangler teaches that the material of the cover is preferably an elastic/stretchable material, such as Lycra® [0017], of which is polyether-polyurea copolymer. As such, Stangler reasonably teaches that Lycra® is an elastic material which is suitable for use in forming removable, form-fitting covers for cushions/supports/pads intended to come into contact with a (human) user for extended periods of time. 
Habimana and Stangler are both directed toward removable, elastic covers for pads or supports intended for human use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Habimana, set forth above, to have been formed from Lycra®, as taught by Stangler, as said material would have been recognized in the art as suitable for forming removable, form-fitting, elastic/stretchable covers intended to come into contact with (human) users for extended periods of time, where the selection of a known material for its suitability for an intended use has been held prima facie obvious (see MPEP 2144.07).
The cover of modified Habimana would have comprised all of the features set forth above where the elastic material utilized to form the cover would have been Lycra® (rather than polyester), of which is an elastic material capable of being significantly stretched and contracted to form-fit and cover an exercise/yoga block, as .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Habimana in view of Cho, Roach, and DeGregorio as applied to claim 1 above, and further in view of Sabounjian (US 2005/0129337; “Sabounjian”) (previously cited).
Regarding claim 19, modified Habimana discloses the removable cover set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Modified Habimana is silent regarding the cover comprising a mesh bag for housing and carrying the cover when not in use. 
Sabounjian discloses a mesh laundry bag which is useful for accumulating soiled laundry and holding laundry during washing [Abstract; 0002, 0006, 0026, 0030; Figure 1]. Sabounjian teaches that the bag allows garments to be washed safely and held separate from other garments in the washing machine [Abstract; 0010].
Modified Habimana and Sabounjian are both directed toward articles that become soiled through use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of modified Habimana by putting it in the mesh laundry bag taught by Sabounjian, in order to wash it safely and because the mesh bag was known to be useful for accumulating soiled articles (see MPEP 2144.07). The invention of modified Habimana would have comprised all of the features 

Response to Arguments
Applicant’s arguments, see Remarks filed 17 May 2021, pages 30-42, with respect to the rejection of claims 1, 2, and 15-17 under 35 U.S.C. 103 over Habimana in view of Cho, Roach, and DeGregorio (previously set forth in the Non-Final Office Action and maintained herein) (as well as the rejection(s) of dependent claims dependent thereupon), have been fully considered by the Examiner but are not found persuasive.
On pages 32-33 of the Remarks, Applicant asserts that the cover of modified Habimana does not comprise a stretchable slit consisting of a narrow opening with parallel, non-overlapping slit walls, but rather, comprises an overlap portion, which would render the cover less stretchable than the claimed cover’s slit opening and which does not read on parallel non-overlapping slit walls. However, it is the Examiner’s position that Applicant has misconstrued the grounds of rejection set forth under 35 U.S.C. 103. The cover of modified Habimana does not include the overlap opening as asserted, but rather, is formed from parallel, non-overlapping slit walls as taught by Cho (see at least paragraphs 28 and 32 herein). Furthermore, Applicant has not addressed the aforecited grounds of rejection as supported by MPEP 2144.06(II) and 2144.04(II)(B). For these reasons, Applicant’s argument is not found persuasive.
On page 33 of the Remarks, Applicant asserts that any modification to the cover of Habimana in view of the teachings of Roach would result in solely one exterior surface of the first or second walls having the anti-slip surface. However, it is the and DeGregorio (see paragraph 33 herein), where Roach teaches that both the bottom surface or the entirety of the cover can be formed from an anti-slip material, and where DeGregorio teaches that only surfaces of the cover intended to be in contact with a surface and user (bottom and top surfaces of the cover) may include the anti-slip material. Second, as stated, Roach is not limited as asserted by Applicant. For at least these reasons, Applicant’s argument is not found persuasive.
On pages 33 and 34 of the Remarks, Applicant asserts the combined teachings of the cited references do not result in the anti-slip surfaces comprising a plurality of up-raised dot structures, as Roach teaches a rubberized layer structure, magnetic elements, or suction cups as the anti-slip material. However, it is the Examiner’s position that Applicant has misconstrued the grounds of rejection. Roach has not been relied upon for the teaching of up-raised dot structures; rather, Roach teaches the rubber material, where DeGregorio (also) teaches rubber and is relied upon for the teaching of the anti-slip surface including a textured surface in the form of protrusions, contours, channels, and/or depressions, of which reads on the claimed up-raised dot structure given that the dot structures are not defined in terms of size, shape, height, or any other structural feature (see paragraphs 30, 33, and 36 herein). For this reason, Applicant’s argument is not found persuasive.
On pages 35-36 of the Remarks, with respect to the rejection of claim 8 over Habimana in view of Cho, DeGregorio, and Roach, further in view of Reen and/or only one side as supported by the dictionary.com definition of flap, and thus a “flap” excludes the aforesaid additional closure means. However, first, it is noted that Applicant’s assertion is moot, as claim 8 is rejected under 35 U.S.C. 112(d) herein as claim 1 excludes the opening from including flaps.
Second, it is the Examiner’s position that Applicant is taking an overly narrow interpretation of “attached on only one side”. It is the Examiner’s position that the flaps of both Reen and Cushing are attached on only one side. The additional closure means constitute means which provide a temporary closure, where the flaps retain the function of being able to open and close. Thus, it can be said that the flaps or Roach and Reen are attached on only one side, and also possess the capability to be temporarily attached on the opposing side to secure the flaps in a closed configuration.
Alternatively
On pages 37-40 of the Remarks, with respect to the rejection of claim 9 over Habimana in view of Cho, DeGregorio, and Roach, further in view of Stangler, Applicant asserts that any modification of the cover of Habimana would not result in a cover formed from an elastic material which would be capable to be stretched and contracted to form-fit over and cover the exercise block; and further, that any modification thereof would require an overlap flap or other closure means such as zippers etc. However, first, the cover of modified Habimana, in view of the teachings of Stangler, would have been formed from polyether-polyurea copolymer (Lycra®), of which is the species recited in claim 9 which the cover is formed from, and thus presumably elastic, as claimed. For this reason alone, Applicant’s argument is not found persuasive. Additionally, as set forth above, the cover of modified Habimana does not include an overlap or any other closure means such as zippers, but rather, is formed having parallel, non-overlapping slit walls, as taught by Cho. For this additional reason, Applicant’s argument is not found persuasive. 
On pages 40-42 of the Remarks, with respect to the rejection of claim 19 over Habimana in view of Cho, DeGregorio, and Roach, further in view of Sabounjian, Applicant maintains similar positions to those discussed above by the Examiner (the combination of prior art does not teach or suggest all of the features of the cover of claim 1). The Examiner maintains the positions set forth above and/or in previous responses with respect to the aforesaid rejection. Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782